Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of the 28th day of March, 2018, to
EMPLOYMENT AGREEMENT, entered into as of the November 4, 2016 (the “Agreement”),
by and between MFA FINANCIAL, INC., a Maryland corporation (“MFA” or the
“Company”), and Craig L. Knutson (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into the Agreement pursuant to which the
Company employs the Executive as President and Chief Operating Officer of the
Company (capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Agreement);

 

WHEREAS, on July 28, 2017, the Executive was appointed Co-Chief Executive
Officer of the Company and on August 16, 2017, the Executive was appointed Chief
Executive Officer of the Company; and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein to
reflect the Executive’s appointment as Chief Executive Officer of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows, effective as of the
date hereof:

 

1.             Paragraph 2 (Position; Duties and Responsibilities) of the
Agreement is hereby amended by deleting subparagraph (a) thereof in its entirety
and replacing it with the following:

 

“(a)  During the Term of Employment, commencing as of July 28, 2017, the
Executive shall be employed as the Chief Executive Officer and President of MFA,
reporting directly to the Board of Directors of MFA (the “Board of Directors”),
with such duties and day-to-day management responsibilities as are customarily
performed by persons holding such offices at similarly situated mortgage REITs
and such other duties as may be mutually agreed upon between the Executive and
the Board of Directors.”

 

2.             Exhibit A (Annual Performance Bonus) to the Agreement is hereby
amended by deleting Paragraph 2 (Target Bonus) thereof in its entirety and
replacing it with the following:

 

“2.  Target Bonus.  For each Performance Period commencing after November 30,
2017, the Executive’s target annual bonus (the “Target Bonus”) shall be
$2,000,000.  The Executive is eligible to receive an Annual Bonus from zero to
two times the Target Bonus for each Performance Period, based on performance as
described below.”

 

--------------------------------------------------------------------------------


 

3.             Exhibit A (Annual Performance Bonus) to the Agreement is hereby
amended by deleting the third sentence of the first subparagraph of Paragraph 7
(Form of Payment) thereof in its entirety and replacing it with the following:

 

“For the Performance Period commencing on December 1, 2016, to the extent that
the Annual Bonus exceeds the Base Salary for the year to which it relates, then
(i) 33% of the excess amount will be paid in the form of restricted stock with a
fair market value equal to 33% of the excess on the date of grant, and (ii) 67%
of the excess amount will be paid in cash, and for each Performance Period
commencing on or after December 1, 2017, to the extent that the Annual Bonus
exceeds the Base Salary for the year to which it relates, then (A) 50% of the
excess amount will be paid in the form of restricted stock with a fair market
value equal to 50% of the excess on the date of grant, and (B) 50% of the excess
amount will be paid in cash.”

 

4.             Exhibit B (Summary of Company’s Long Term Incentive Program) to
the Agreement is hereby amended by deleting Paragraph 1 (Annual Grants) thereof
in its entirety and replacing it with the following:

 

“1.           Annual Grants.

 

To the extent that the Executive is still employed by MFA on the applicable
grant date, within ten (10) business days following the Effective Date of the
Agreement and in the first calendar quarter of each of 2018 and 2019, the
Executive shall receive grants of restricted stock units subject to time vesting
(“TRSUs”) and restricted stock units which vest based on the achievement of
performance goals (“PRSUs”).  The TRSU and PRSU grants shall be subject to the
terms of the applicable award agreements and the Equity Compensation Plan.”

 

5.             Exhibit B (Summary of Company’s Long Term Incentive Program) to
the Agreement is hereby amended by deleting the first sentence of Paragraph 2
(TRSUs) thereof in its entirety and replacing it with the following:

 

“The annual grant of TRSUs made in each of 2018 and 2019 will provide for a
grant of TRSUs with respect to 82,500 shares of MFA common stock.”

 

6.             Exhibit B (Summary of Company’s Long Term Incentive Program) to
the Agreement is hereby amended by deleting the second subparagraph of Paragraph
3 (PRSUs) thereof in its entirety and replacing it with the following:

 

“The annual grant of PRSUs made in each of 2018 and 2019 will provide for a
target grant of 61,250 Absolute TSR PRSUs (the “Absolute TSR Target Award”) and
a target grant of 61,250 Relative TSR PRSUs (the “Relative TSR Target Award”).”

 

7.             Exhibit B (Summary of the Company’s Long Term Incentive Program)
to the Agreement is hereby amended by deleting the second sentence of the first
paragraph under the

 

2

--------------------------------------------------------------------------------


 

Example Calculations (Absolute TSR PRSUs) in its entirety and replacing it with
the following:

 

“The examples below are intended to be used purely for illustrative purposes and
assume an Absolute TSR Target Award of 52,500 PRSUs.”

 

8.             Exhibit B (Summary of the Company’s Long Term Incentive Program)
to the Agreement is hereby amended by deleting the second sentence of the first
paragraph under the Example Calculations (Relative TSR PRSUs) in its entirety
and replacing it with the following:

 

“The examples below are intended to be used purely for illustrative purposes and
assume a Relative TSR Target Award of 52,500 PRSUs.”

 

9.             For the avoidance of doubt, nothing in this Amendment shall
modify in any manner (a) the TRSUs granted to the Executive prior to the date of
this Amendment, or (b) the PRSUs granted to the Executive prior to the date of
this Amendment.

 

10.          Except as specifically set forth herein, the Agreement and all of
its terms and conditions remain in full force and effect, and the Agreement is
hereby ratified and confirmed in all respects, except that on or after the date
of this Amendment all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment.

 

11.          This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

12.          This Amendment, the rights and obligations of the parties hereto,
and any claims or disputes relating thereto, shall be governed by and construed
in accordance with the laws of the State of Maryland (without regard to its
choice of law provisions).

 

13.          This Amendment shall be binding upon and inure to the benefit of
the Company and the Executive and their respective successors, heirs (in the
case of the Executive) and assigns.  The Agreement, as amended by this
Amendment, contains the entire agreement between MFA and the Executive
concerning the subject matter thereof, as amended by this Amendment, and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between them with respect thereto.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

COMPANY:

 

 

 

MFA FINANCIAL, INC.

 

 

 

By:

/s/ Robin Josephs

 

 

Name:

Robin Josephs

 

 

Title:

Chair, Compensation Committee of the Board of Directors

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Craig L. Knutson

 

Craig L. Knutson

 

4

--------------------------------------------------------------------------------